PRESENT: Hassell, C.J., Lacy, Keenan, Koontz, Kinser, Lemons,
JJ., and Compton, S.J.

MARC ANDRE SCHWARTZ                        OPINION BY
                               SENIOR JUSTICE A. CHRISTIAN COMPTON
v.   Record No. 031698                   April 23, 2004

COMMONWEALTH OF VIRGINIA


               FROM THE COURT OF APPEALS OF VIRGINIA


      Shortly after midnight on Monday, May 28, 2001, defendant

Marc Andre Schwartz and three male companions, all teenagers and

fueled by consumption of alcoholic beverages, embarked on a

vandalism spree in western Henrico County.   During the next

several hours, the group broke windows in school busses and an

automobile with bats and tools, and slashed tires on motor

vehicles with a knife.   Shortly before 2:45 a.m., in heavy rain,

the vandals arrived at the residence of Michael Wayne Drye, whom

they did not know.

      Drye's two vehicles, a Ford pickup truck with a camper

shell on the rear and a Ford Explorer sport utility vehicle,

were parked in his driveway adjacent to one another.   The truck

was three to four feet from the dwelling and the Explorer was

six to eight feet from the home.

      The boys first attempted unsuccessfully to overturn the

truck.   Then, using diesel fuel found in containers within the

camper shell, the culprits, with difficulty, set fire to the
truck, left and, after returning to the scene several times,

eventually fled the area.   The fire spread from the truck to the

sport utility vehicle and then to the residence, which became

engulfed in flames.

     The vehicles were destroyed and the home heavily damaged.

Drye's property loss was estimated to be in the sum of $250,000.

Drye, who was alone in the house at the time, escaped without

injury.

     Following detention of the defendant on June 1, 2001,

charges against him were transferred from the juvenile and

domestic relations district court to the circuit court, where he

was indicted for three felonies.   In one indictment, defendant

was charged with malicious burning of an occupied dwelling, in

violation of Code § 18.2-77.   In two separate indictments, he

was charged with malicious burning of personal property, the

pickup truck and the Explorer, in violation of Code § 18.2-81.

     Following a bench trial in the circuit court, the defendant

was found guilty of all three charges of arson and sentenced in

January 2002 to incarceration, most of which was suspended.

Upon review, the Court of Appeals of Virginia affirmed the

convictions.   Schwartz v. Commonwealth, 41 Va. App. 61, 581
S.E.2d 891 (2003).

     We awarded defendant this appeal, limited to consideration

of one assignment of error, that is, whether:   "The trial court
                                2
erred in finding Schwartz guilty of three counts of arson when

the evidence revealed there was only one point of ignition, a

pick-up truck, which later spread to another vehicle and the

residence."

     In this appeal, the defendant does not contest his

conviction for arson of the occupied dwelling.    Rather, he seeks

dismissal of the two convictions for burning the vehicles,

Drye's personal property.

     The defendant argues:   "There was only one act of ignition

for the residence and the two vehicles.   The three properties

had one owner. . . . Clearly there was only 'one discrete

criminal act' committed and Schwartz has been convicted and

punished for three offenses."

     We do not agree with defendant's argument.    The decision of

this appeal turns upon application to these facts of the

relevant statutes' clear terms.

     Code § 18.2-77(A), as pertinent, provides:    "If any person

maliciously (i) burns, or by use of any . . . substance

destroys, in whole or in part, or causes to be burned or

destroyed, or (ii) aids, counsels or procures the burning or

destruction of any . . . occupied . . . house . . . , he shall

be guilty of a felony . . . . Any person who maliciously sets

fire to anything, or aids, counsels or procures the setting fire

to anything, by the burning whereof such occupied dwelling house
                                3
. . . is burned shall be guilty of a violation of this

subsection."

     Code § 18.2-81, as pertinent, provides:   "If any person

maliciously . . . set fire to or burn or destroy by any . . .

substance, or cause to be burned, or destroyed by any . . .

substance, or aid, counsel, or procure the burning or destroying

by any . . . substance, of any personal property, . . . he

shall, if the thing burnt or destroyed, be of the value of $200

or more, be guilty of a Class 4 felony."

     We agree with the Court of Appeals' statement that "the

plain language" of the foregoing statutes demonstrates that the

General Assembly "intended to allow multiple arson convictions

under circumstances such as those presented in this case."

Schwartz, 41 Va. App. at 74, 581 S.E.2d at 897-98.

     In contending there was only one criminal act, the

defendant has argued that the word "anything" in § 18.2-77 means

the personal property referred to in § 18.2-81.   However, the

term "anything" in § 18.2-77 refers to the accelerant used to

start the fire of a dwelling, not the object of the fire.    The

statutory language proscribes "the setting fire to anything, by

the burning whereof such occupied dwelling house . . . is

burned."

     In separate statutes, the legislature has criminalized the

arson of an occupied dwelling, on the one hand, and the arson of
                                4
personal property, on the other.       The personal property here was

two distinct, different vehicles that were separately identified

and parked outside the dwelling.       The dwelling and the two

vehicles occupied different locations.      Thus, we hold the

legislature intended that, under these circumstances, there

should be three units of prosecution, viz., for the burning of

the dwelling and for the burning of each vehicle.

       While we agree with the foregoing statement of the Court of

Appeals, we disagree with that Court's further observation that

"Code § 18.2-81, by its plain language, creates a single and

separate unit of prosecution for each item of personal property

destroyed as the result of arson."       Id. at 75, 581 S.E.2d at

898.

       As the Court of Appeals' Chief Judge pointed out in her

concurrence in Schwartz, "[t]his could be construed as

permitting a separate arson prosecution for every item destroyed

in a home or car, such as a shoe, a sock, a pillow, etc."         Id.

at 77, 581 S.E.2d at 899.   As she noted, that literal

construction of the statute would improperly yield an absurd

result.    Id.

       We conclude that the circuit court did not err in finding

the defendant guilty of three counts of arson. Therefore, the

judgment of the Court of Appeals confirming these convictions

will be
                                   5
                                                       Affirmed.∗




     ∗
       This decision, of course, leaves in place the Court of
Appeals' order of remand to the circuit court for modification
of the sentencing order, regarding the defendant's convictions
for vandalism and possession of alcohol, to reflect they were
actually juvenile convictions as opposed to adult convictions.
See 41 Va. App. at 76, 581 S.E.2d at 898-99.
                                6